DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 April, 2021 has been entered. 

Election/Restrictions
Applicants elected group I (method of preventing or treating neoplastic disease), specifically, osteosarcoma with SEQ ID 12 bound to PET with traverse in the reply filed on 7 Feb, 2020.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 6 March, 2020.

Claims Status
Claims 122, 123, 125-128, 130-135, 143, 145-147 and 149-157 are pending.
Claims 122, 131, and 148 have been amended.
Claims 149-157 are pending.
Claims 132, 133, 147, 149, and 152-156 have been withdrawn from consideration due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

      
Claims 122, 123, 125-128, 130, 131, 134, 143, 145, 146, 150, 151, and 157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The MPEP states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’  These factors include, but are not limited to:  1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure” (MPEP 2164.01(a).
There are two separate issues:  1) growth factors in general are known in the art to accelerate cancer growth rates, and 2) generation of peptides with specific three dimensional structures for claims 131, 141, and 142.


3) the state of the prior art:  It is well understood in the prior art that growth factors promote the growth of tumors.  Applicant’s elected species, SEQ ID 12 appears to be a derivative of a fragment of BMP-2, according to BLAST: 
    PNG
    media_image1.png
    199
    681
    media_image1.png
    Greyscale
  .  Luo et al (Lab. Invest. (2008) 88 p1264-1277) teaches that BMPs promote tumor growth in applicant’s elected cancer, osteosarcoma (title), including a peptide that mimics applicant’s elected receptor, BMP-2 (p1265, 1st column, 1st paragraph).  More generally, BMP-2 is known to cause cancer when used to promote bone growth.  Carragee et al (J. Bone Joint Surg. (2013) 95 p1537-1545) teaches that BMP-2, administered to promote bone growth after spinal surgery, leads to greatly increased levels of cancer in the patients compared to control groups who underwent the same surgery without the growth factor (abstract).  Expanding to other growth factors, Gallagher et al (Endocrinology (2011) 152 p2546-2551) teaches that IGF and insulin both promote tumorigenesis, and blocking these growth hormones are promising treatments (abstract).  Maccauro et al (Int. J. Surg. Oncol. (2011) article ID 107969) teaches that a number of growth factors form an autocrine loop promoting cancer and metathesis in the context of metastasis to bone (4th page, 2nd column, 3d paragraph).  Lieu et al (Clin. Canc. Res. (2011) 17(19) p6130-6139) teaches that the FGF family of growth factors have signaling that is dysregulated in cancer (p6130, 1st column, 1st paragraph), leading to a number of phenomenon promoting growth, survival, and metathesis of tumor cells (p6131, 2nd column, 1st paragraph).  Heldin (Cell Commun. Signal. (2013) 11(97)) teaches that PDGF signaling is often overactive in tumors and can drive tumorigenesis (4th page, 2nd column, 2nd paragraph).  Mendelsohn et al 
Furthermore, even if applicant’s invention worked for a specific type of cancer, cancer is not a single disease.  According to Liu (Hearing before the Senate Cancer Coalition, 1998), cancer is at least 100 different diseases that share certain features, making “unlikely that one magic bullet will” work for all of them (1st page, 5th paragraph, continues to 2nd page).  Examples of different treatments for different cancers are given (for example, 3d page, 4th paragraph, 3d page, 6th paragraph, 4th page, 3d paragraph, and others).  A person of skill in the art would reasonably be dubious that a treatment effective for a single type of cancer would be effective for all other cancers.
With respect to the second issue, that the growth factor receptor agonist meet a 3 dimensional structure given in the claims, Milner-White et al (Biol. Dir. (2008) 3(3)) teach that short polypeptides are notoriously structureless (2nd page, 2nd column, 3d paragraph).  While the reference doesn’t define how many amino acids a ‘short’ polypeptide is, Creighton (Nat. (1987) 326 p547-548) teaches that peptides of 20 residues are not expected to form stable helices (p547, 3d column, 1st paragraph).  Note that the peptide the calculation was run on has 20 amino acids in it, KIPKACCVPTELSAISMLYL (note sequence in claim 131).
Even if a peptide of this size would have a stable structure, it is not clear that a simple calculation would lead to it.  As evidenced by the PROFASI documentation (http://cbbp.thep.lu.se/activities/profasi/regul.html, generated 2016), the energy function (used to calculate the energy minimization) is a work in progress (2nd page, 3d paragraph), shortly after the priority date of applicant’s invention.  Slightly before the priority date of the instant application, a person asked the researchgate community why an energy minimization is performed (https://www.researchgate.net/post/Why_do_we_perform_an_energy_minimization_step_for_protein, Jan 2015).  Note the answer by Barry Robson, which teaches that selection of the various parameters will make a great 
4) the level of one of ordinary skill:  The level of skill in both the fields of growth hormones and peptide modeling is high.
5) the level of predictability in the art:  With respect to the growth factors, Yamplsky et al, as noted above, teaches that it is unusual for a mutation to retain activity, leading to a low level of predictability.  This is supported by the teachings of Liu et al that it is unlikely that there will be a magic bullet that will treat all cancers.  With regard to the peptide shape, as noted in the PROFASI documentation, energy minimization is a work in progress and the researchgate responses to the energy minimization question show that it is very sensitive to relatively subtle choices.  Such simple calculations are an approximation of reality, and as such, yield to only limited levels of predictability.
6 and 7) the amount of direction provided by the inventor and the existence of working examples:  With regards to the first issue, applicants place 40 different peptides on 4 different cell lines (10 per cell line) and show that mRNA levels for protein markers for normal cells had increased (a notoriously inaccurate method of determining protein expression, note the answers to the question of Nikinmaa Mikko on Researchgate shortly before the priority date of the invention, https://www.researchgate.net/post/Why_are_mRNA_level_changes_often_taken_to_indicate_functional_protein_activity_changes_although_the_two ).  A large number of peptides are mentioned as useful in the invention, but it is not clear what growth hormone receptor they are binding to.  With respect to the second issue, applicants describe a number of various methods to calculate structure (p33, line 15 to p36, line 3), but have no validation of the results.  There are no experimentally determined structures (NMR, X-ray, CD, for example), and no methodology to determine if a given peptide has a structure similar to that calculated by applicants.
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  With respect to the first issue, the prior art is very clear that various growth factors will promote the conversion of normal cells to tumor cells, accelerate tumor growth, and promote metathesis.  While the prior art does not have the growth hormones attached to a substrate, the claims require that the growth hormone receptors be activated; there is no mechanism given for attaching the hormone to a substrate to affect the 
With respect to the peptide structure, the prior art teach that peptides of similar size are essentially structureless.  The relationship of the calculated structure with the structure required for binding is unknown.  Even a modern calculation program describes its protocols as a work in progress, and it’s clear that getting the ‘correct’ answer is not straightforward.  As this calculated structure appears to have limited relevance to what is occurring in a flask, it will take undue experimentation to make a peptide with the claimed structure.
response to applicant’s arguments
	There are two separate issues; the ability of the claimed invention to treat or prevent cancer and the shape of the growth factor receptor binding peptide.  Applicant has clearly argued the first, but has not discussed the second at all (except for arguing that the fact that the peptide has no structure is not relevant to its ability to treat or prevent cancer).
	Applicants argue that the addition of a carrier makes a difference and that they have provided enough data to show that the invention is enabled.
Applicant's arguments filed 8 April, 2021 have been fully considered but they are not persuasive.

It is very well known in the art that growth factors induce cancer in precancerous cells and increase the aggressiveness of cancerous cells.  Applicants argue that the fact that there’s a biomaterial will make a difference and points to research with cells bound to a carrier express some molecules differently than cells that are unbound.  However, except for leukemia and other blood born cancers, cancer cells are already bound to a surface: the extracellular matrix.  Note that the references discussed in the rejection that used in vitro experiments, the cells were on a biomaterial; a cell culture plate.  It is not clear how the fact that the tumor cells have something to bind to will make a difference.
Next, applicants point to a small number of experiments which they state show the invention is enabled.  There are a number of issues with this argument.  First off, the experiments are not described in enough detail to replicate.  For example, the cells are only described by the cancer they come from (osteosarcoma, rhabdosarcoma, nd column, 3d paragraph).  Many of the markers that applicants look at are examined using mRNA; as noted in the rejection, this is a notoriously inaccurate method.  Other markers, such as p53 phosphorylation, are mentioned and data is given, but how these levels were determined is never discussed.  
The standard for an enablement rejection is that a person of skill in the art would more likely than not (MPEP 706(I)) believe that the invention cannot be used as claimed, i.e. will work (MPEP 2164).  There is a very extensive literature that activating growth factor receptors is detrimental in cancer.  To counter this, applicants have a small number of poorly described experiments that are looking at indirect markers that might have some relationship to what they believe is occurring (that the cells are converting to normal cells).  This is simply not enough to show that applicants have discovered something that is counter to well established and experimentally determined facts.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 122, 123, 125-128, 130, 131, 134, 143, 145, 146, 150, 151, and 157 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 122, and claims dependent on it, require at least one bioactive carrier, defined as interacting with the surrounding bone resulting in implantation (p151, line 32).  Bioactive is described as synonymous with biocompatible and biosubstance (p149, line 23).  However, these terms are not synonymous in the art.  Furthermore, applicant’s elected carrier, PET, does not embed itself into bone, note Li et al (Int. Orthopaed (2011) 35 p1561-1567, fig 3, p1563, 2nd column, bottom of page).  It is thus unclear what definition of bioactive applicants intend for the claims.
response to applicant’s arguments
	Applicants state that they have amended the claim to require that the bioactive carrier be a biomaterial.
Applicant's arguments filed 8 April, 2021 have been fully considered but they are not persuasive.

	The issue is that it is not clear what the term “bioactive carrier” limits the claims to, as applicants are clearly using the term in a manner that is not consistent with its definition in the disclosure.  The fact that applicants have required that it also meet the definition of a broader term doesn’t change the facts of the rejection.

Improper Markush
Claims 122, 123, 125-128, 130, 131, 134, 143, 145, and 146 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the 
The Markush grouping of the rejected claims are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the rejected claims describe genera of peptides, but there is no sequence common to all the peptides described.  This means there is no structural similarity beyond the polypeptide backbone, which is insufficient to account for the activity required by applicant’s claimed method.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
response to applicant’s arguments
Applicants argue that the sequences all bind to growth factor receptors and that alternative sequences are not sufficient for an improper Markush grouping.
Applicant's arguments filed 8 April, 2021 have been fully considered but they are not persuasive.

	Applicants argue that binding to growth factor receptors is sufficient to make the Markush group proper.  These peptides do not all bind to the same receptor (note claim 6), so will have different activities.  The fact that they all bind to a class of receptors is simply not sufficient to make the Markush group proper.  
	Applicants next argue that alternative sequences alone are not sufficient to render the Markush group improper, and cite two appeals to the board.  It is agreed that sequence dissimilarity is not sufficient; if they all 
	It should be noted that applicants are citing two board decisions, which are not precedential.  In addition, determining if a Markush grouping is proper is a fact base determination made on a case by case basis; the fact that a court determined that a Markush grouping was proper is not relevant unless the same facts can be shown to apply to the instant claims.  Applicants have not shown that the same fact pattern applies in this application as those cases.  On one of the cases cited by applicants, the sequences were all fragments of the same protein, which was considered a common structure.  That is not the case here.  In the other, all the sequences encoded homologs of the same protein, which was considered a common structural element.  That is not the case here.  These sequences have no sequence similarity, and bind to different receptors, which have different (albeit related) effects.  That is simply not enough of a common structure to render the Markush group proper.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658